Citation Nr: 0824421	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-32 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial evaluation for depression in 
excess of 30 percent from November 27, 2002 through October 
15, 2003.

2.  Entitlement to an initial evaluation for depression in 
excess of 30 percent from December 1, 2003.

3.  Entitlement to an initial compensable evaluation for 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to March 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection for depression 
and rated it as zero percent disabling, effective from 
November 27, 2002 and granted service connection for hearing 
loss as zero percent disabling, effective from February 12, 
2003.

By way of history, as noted above in July 2003, the RO 
granted service connection for depression, rated as zero 
percent disabling, effective from November 27, 2002.  The 
Board notes that the veteran filed a new claim for depression 
and hearing loss in December 2003.  The RO treated the 
veteran's claim as a new increased rating claim.  However, 
the claim was readjudicated in a May 2004 rating decision 
where the RO granted a 30 percent evaluation for depression, 
effective from November 27, 2002 through October 15, 2003, 
and from December 1, 2003 to the present.  The RO granted an 
evaluation of 100 percent disabling for the period of October 
16, 2003 through November 30, 2003, due to the veteran's 
period of hospitalization.  With regard to hearing loss, the 
RO continued its non-compensable evaluation effective 
February 12, 2003.  Given the foregoing procedural 
development, the issues before the Board are as listed on the 
title page, and an initial review of the record will be 
conducted.  Such action will result in no prejudice to the 
veteran.  See generally, Fenderson v. West, 12 Vet. App. 119 
(1999).



FINDINGS OF FACT

1.  From November 27, 2002 through October 15, 2003, the 
veteran's overall depression was manifested by migraine 
headaches, dysthymic disorder, anxiety, constricted affect, 
normal hygiene, and the need for anti-depressant medication.  
There was no evidence of suicidal or homicidal ideation, 
impairment in the veteran's thought process, delusions, 
hallucinations, or lapse in the veteran's personal hygiene.

2.  Since December 1, 2003, the veteran's depression has been 
manifested by occasional suicidal thoughts, euthymia, 
dysthymia, anxiety, migraine headaches, and the need for 
anti-depressant medication.  There is no evidence of loss of 
memory, delusions, hallucinations, impairment in the 
veteran's thought process or lapse in the veteran's personal 
hygiene.

3.  The veteran's service-connected hearing loss at its worst 
is manifested by Level III hearing in the right ear and Level 
II hearing in the left ear.


CONCLUSIONS OF LAW

1.  From November 27, 2002 through October 15, 2003, the 
criteria for an initial or staged evaluation in excess of 30 
percent disabling for depression have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9434 (2007).  

2.  Since December 1, 2003, the criteria for an initial or 
staged evaluation in excess of 30 percent disabling for 
depression have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10 4.130, Diagnostic 
Code 9434 (2007).  

3.  The criteria for an initial compensable evaluation for 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 
Diagnostic Code 6100 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  See 
also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court of Appeals for Veterans Claims' (Court) 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-127.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).




II.  Depression

The veteran asserts that he is entitled to an initial 
increased rating in excess of 30 percent disabling for the 
period between November 27, 2002 to October 15, 2003.  A 
thorough review of the record reveals that the veteran was 
appropriately evaluated at thirty percent disabling for this 
period of time.

By way of history, the veteran had pre-existing depression 
that was aggravated by his service-connected migraine 
headaches.  The veteran's treatment records show that he has 
had chronic depressive symptoms since the age of 14.  While 
the Board acknowledges that the veteran's depression predated 
his service and his service-connected migraines, reasonable 
doubt will be afforded in favor of the veteran.  When it is 
impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt must be resolved in the veteran's favor and the 
symptoms in question attributed to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  As an aside, it is noted that service connection for 
migraine headaches, rated as 10 percent disabling, is in 
effect.

Applicable Law and Regulations

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for depression where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9434 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Score from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Score from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

Factual Background & Discussion

Beginning in late November 2002 the veteran stated that his 
depression had improved and he did not have any suicidal or 
homicidal ideation.  The veteran attended groups and kept 
busy during the day.  The veteran reportedly had displayed 
appropriate affect with underlying anxiety.  He could manage 
his own funds.  The veteran had linear thought processes, 
with no judgment or insight impairment.

A mental examination conducted in December 2002, when the 
veteran was released from inpatient care, he was not 
experiencing depression or anxiety and was prescribed 
Sertraline, an antidepressant. 

A February 2003 mental examination showed that the veteran 
had mild to moderate levels of depression.  The veteran 
complained of migraine headaches, which interfered with his 
maintaining a normal life.  He also complained of problems 
sleeping, which were attributed to his sleep apnea.  The 
veteran denied homicidal and suicidal ideations.  He showed 
no impairment of thought processes or communications, no 
obsessive or ritualistic behavior and had fluent and coherent 
speech.  The examiner also indicated that the veteran's 
depression had been fairly well managed with medication.  The 
examiner stated that in spite of the veteran's depressed mood 
it appeared that the veteran had adapted relatively well, 
having maintained a marriage and a family for some years as 
well as maintaining employment and economic independence for 
substantial periods of time.

April 2003 medical records showed that the veteran was 
depressed and anxious about his inability to find a job.  May 
2003 treatment records show a GAF score of 65 and reports the 
veteran's depression as mild.  The veteran reported he was 
depressed, but that it was not severe and attributed it to 
physical ailments and lack of employment.  Since the veteran 
left the hospital in November 2002, the veteran was 
consistently looking for employment and found work in May 
2003 working for Starbucks.  June 2003 medical records report 
that the veteran was hired by Marriott to work in food 
services.  In June 2003, the veteran rated his depression as 
5 out of 10.  He also reported participating in a walking 
program, which assists him in managing his stress.  He also 
reported being actively involved in crafts and games. 

A careful review of the evidence shows that the 30 percent 
evaluation for depression for the period of November 27, 2002 
through October 15, 2003, is appropriate.  As stated above, 
in order to receive a 50 percent evaluation, the veteran 
would need to show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran has not shown that he experienced any delusions or 
hallucinations and does not have speech that is affected or 
circumstantial.  He did not experience panic attacks, but 
rather experienced mild anxiety.  Furthermore, his memory is 
intact.  

The Board finds that the veteran more closely approximates 
the evaluation of 30 percent.  The veteran experienced 
depressed moods, mild anxiety, some social isolation and took 
medication to regulate his moods.  A preponderance of the 
evidence is against the veteran's claim, and in so 
concluding, the benefit-of-the-doubt doctrine is not for 
application.  The claim for an initial increased rating for 
the period of November 27, 2002 through October 15, 2003 is 
denied.  

The veteran was awarded a 100 percent evaluation for 
depression from the period of October 16, 2003 through 
November 30, 2003.  As the maximum rating allowable has been 
assigned for this period, no discussion in this regard is 
needed.  The second rating period to which the veteran 
objects is December 1, 2003 to the present.  The veteran was 
granted an evaluation of 30 percent disabling for this period 
of time.  He contends that this evaluation does not 
accurately represent his disability. 

In December 2003, the veteran stopped taking his medication.  
The examiner reported his affect as normal, with coherent 
speech, no hallucinations or delusions and adequate judgment.  
The veteran presented with thoughts of suicide and stated 
that he had nowhere to live.  His discharge summary noted 
mild to moderate dysthymia, which was noted to be improving.  
The veteran received a GAF score of 68.

In March 2004, the veteran received a psychiatric evaluation.  
The examiner noted that the veteran did not display signs of 
anxiety or restlessness and had a normal affect.  He did not 
experience delusions, hallucinations or obsessive-compulsive 
tendencies.  He was appropriately attired.  His speech was 
normal, fluent, coherent and relevant.  He was able to 
verbalize and concentrate on his thoughts.  The examiner 
noted that no obvious signs of depression were noted.  The 
veteran reported that "all those things that had meaning in 
my life do not matter any more."  He also reported being 
tired all the time and complained that his brain "shuts 
off."  The veteran reported that he liked to stay home 
sleeping and eating, and had no desire to interact with 
others.  He stated that he is either sad or feels nothing and 
has continued to have thoughts of suicide.  The veteran 
reported that he is seen by a psychiatrist monthly and that 
his medication was stopped because it caused him diarrhea.  
The examiner reported that the veteran's long and short term 
memories were intact.  The examiner diagnosed Major 
Depressive Disorder, recurrent, severe without psychotic 
features.  The examiner gave the veteran a GAF score of 50 
and stated that he may have difficulty in establishing and 
maintaining occupational, social and family relationships. 

May 2004 treatment records show that the veteran received a 
GAF score of 61 in April 2004.  The examiner reported that 
the veteran showed lack of insight and noncompliance.  The 
veteran reported having suicidal tendencies, and expressed 
concerns regarding his motivation.  The veteran was started 
on a new anti-depressant medication and reported that his 
mood improved.  The examiner noted that the veteran's memory 
appeared intact.  

June 2004 treatment records show that the veteran's mood was 
not overtly sad but the examiner noted that the veteran was 
using his verbosity as a defense mechanism. 

In September 2004, the veteran denied suicidal and homicidal 
ideations.  In November 2004, the veteran reported having a 
problem with motivation.  He reported not getting out of his 
apartment and only sleeping on average of three hours a 
night.  The examiner diagnosed dysthymia.  The veteran was 
well groomed, coherent and logical.  His thought content was 
normal and he expressed feelings of hopelessness.  In August 
2004, the veteran reported that his mood was deteriorating.  
The examiner stated that the veteran had variable focus in 
his thinking.  His demeanor was not overtly sad.  The veteran 
reported that the anti-depressant medications have helped his 
depression to a point, but he has never felt like pursuing 
life in any meaningful way.  He stated that without his 
medication his sleep cycle is altered, he is not motivated 
and his mood is slowly worsening. 

In January 2005, the veteran was seen for a follow up for his 
depression and the examiner found that the veteran did not 
have delusions or hallucinations.  His memory was intact, 
thought content was normal and he was well groomed.  He 
reported that his new medication was beginning to help with 
his symptoms.

April 2005 treatment records show that the veteran's 
medications were helping to stabilize his mood.  The veteran 
reported that he was feeling "a good bit better" and was 
eager to begin school.  The examiner found the veteran to be 
well groomed, cooperative, pleasant, friendly, coherent and 
alert.  He also noted that the veteran's mood was euthymic, 
his affect was normal and his memory was intact.  July 2005 
medical records show that the veteran began school and found 
his classes to be challenging and enjoyable.  The examiner 
reported that the veteran's depression was much improved and 
that the veteran had no suicidal ideations.

September 2005 treatment records show that the veteran was 
alert and responsive, well groomed, cooperative, coherent and 
logical.  He reported no delusions or hallucinations and had 
adequate judgment and intact memory.  He was depressed and 
anxious.  October 2005 treatment records show that the 
veteran's mood and affect were normal.  

In November 2005, the veteran reported suicidal ideation but 
denied any active plan to harm himself.  He stated that he 
was not doing well and could not remember things.  The 
examiner reported that the veteran was downcast and morose 
but that his speech has coherent and sequential.  He reported 
no delusions or hallucinations and his memory was intact.  
The examiner attributed the veteran's increased depression to 
his problems with sleep apnea. 

In December 2005 treatment records, the veteran reported 
feeling better since he began treating his sleep apnea.  The 
veteran denied suicidal ideation and was well groomed and 
oriented.  The veteran also included his Social Security 
disability records from 2005.  He reported that he suffered 
short-term memory loss, felt sleepy all the time, could not 
concentrate, felt restless and had no energy or desire to do 
anything.  

February 2006 treatment records show that the veteran rated 
his overall mood and energy as "adequate."  March 2006 
treatment records show that the veteran was still taking his 
depression medication.  The veteran denied suicidal ideation 
and was well groomed and oriented.  In July 2006 the veteran 
reported "having one bad day but other than that feeling 
pretty good."  The examiner noted that the veteran's mood 
was euthymic and that he was coherent and oriented.  The 
veteran was groomed appropriately and had no thoughts of 
suicide.  The examiner noted that the veteran's depression 
was much improved.  In October 2006 the veteran reported 
doing well and enjoying school.  He was animated and reported 
that his medication was helping.

March 2007 treatment records document that the veteran was 
beginning to feel better after starting a new medication.  
The veteran reported being depressed for two to four weeks 
and not sleeping.  He reported problems with his 
concentration.  He also reported doing well in school and 
having a 3.8 grade point average.  He denied suicidal and 
homicidal ideation.  His thoughts were normal, logical and 
sequential and he had no delusions or hallucinations.  

The veteran was afforded a VA examination in May 2007.  The 
veteran reported that his depression had returned and that he 
had thoughts of suicide the morning of the examination.  The 
veteran attended school regularly and typically missed about 
three to six days per month.  He noted that his main stress 
was school.  The veteran noted that he was more guarded with 
people as of late, but gets along well with people at school.  
He reported not having any close friends, but stated that he 
gets along fairly well with his brothers.  The examiner noted 
that the veteran was well groomed and showered daily.  The 
examiner stated that the veteran's mood was mildly depressed 
with a congruent, pleasant affect.  The examiner noted that 
there was no thought disorder and his associations were 
logical, linear and progressive.  He also reported that the 
veteran had no cognitive difficulties.  The veteran had no 
delusions or hallucinations and he was not suicidal or 
homicidal.  The examiner noted that the veteran's GAF score 
would be a 61 for his dysthymia and a 65 for his personality 
disorder.  The examiner noted that the veteran was capable of 
performing activities of daily living with utmost mild 
limitations.  The examiner also noted that the veteran's 
depression was independent of his migraine headaches and that 
he was often depressed when he does not have migraines.  

In private treatment records from May 2007 the veteran 
reported having difficulty getting out of bed in the mornings 
and having to repeat tasks before he is able to retain the 
knowledge of how to perform the task.  The examiner reported 
that the veteran was alert, responsive and well groomed with 
normal thought content and goal directed thought processes.  
His mood was anxious, depressed and pessimistic.  

August 2007 treatment records report that the veteran was 
doing "ok, except for his migraines."  The veteran was well 
groomed, had an appropriate affect with logical and coherent 
speech.  He also reported no delusions or hallucinations.  
The examiner listed his strengths as motivated, intelligent 
and verbal.  November 2007 treatment records show that the 
veteran reported "doing ok."  He denied suicidal and 
homicidal ideation.  

Again, the evidence demonstrates that the veteran's 
evaluation at 30 percent for depression is appropriate.  As 
stated above, in order to receive a 50 percent evaluation, 
the veteran would need to show occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The veteran has shown that he gets anxious 
about daily life and his main source of stress is school.  
However, he has shown that he is doing extremely well in 
school.  He continues to go to school and also said that he 
gets along well with the people at school.  Furthermore, the 
veteran still maintains a relationship with his siblings.  He 
has no delusions or hallucinations and does not have speech 
that is affected or circumstantial.  He does not experience 
panic attacks.  The VA examiner in May 2007, noted that the 
veteran's daily activities were only mildly affected by his 
depression.  There is no medical documentation that the 
veteran has experienced memory loss.  

In addition to the foregoing, the veteran experiences 
depression that has often been shown to improve with 
medication, mild anxiety, occasional social isolation and has 
migraine headaches.  He takes care of his own finances and 
independently maintains his personal hygiene.  He is 
extremely high functioning.  The veteran has not shown 
impaired judgment and his affect as been consistently 
appropriate for the situation. 

His GAF scores represent someone who is moderately to mildly 
impaired, and are consistent with a rating of no more than 30 
percent.  The veteran received GAF scores ranging from 50 to 
75.  At the veteran's VA examination in May 2007 he received 
a GAF score of 61.  More recent medical records from October 
2007, show a GAF score of 63.  

The veteran also submitted statements from his brothers 
noting a "downward spiral" in the veteran's ability to 
handle his life.  While the Board notes that the veteran's 
brothers can provide testimony on how their brother's 
behavior is affecting his life, they are not competent to 
testify to the degree their brother's behavior is a result of 
his depression.  Laypersons are not competent to testify on 
matters that require medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

The Board notes the veteran's contentions that he has not 
been able to work since July of 2002 and attributes this to 
his depression.  However, the medical records do not support 
this hypothesis.  The veteran has consistently presented as 
well groomed with an appropriate affect and coherent and 
logical speech and thought processes.  The veteran has shown 
that he can be in school full time and function at a very 
high level.  The medical records also show that the veteran 
secured two jobs in 2003.

Furthermore, with regard to the Social Security 
Administration (SSA) records, the Board points out that 
decisions of the SSA regarding unemployability, while 
relevant, are not controlling with respect to VA 
determinations.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Adjudication of VA and Social Security claims is 
based on different laws and regulations.  In this case, the 
criteria for a rating in excess of 30 percent for depression 
are not met.

In conclusion, after reviewing the evidence the Board 
determines that the veteran's depression has been 
appropriately rated as 30 percent disabling and no other 
staged rating is needed.  A preponderance of the evidence is 
against the veteran's claim, and in so concluding, the 
benefit-of-the-doubt doctrine is not for application.  The 
claim is denied.  

III.  Hearing Loss 

The veteran's bilateral hearing loss is rated as 
noncompensably disabling.  He seeks an increased rating.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  
38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

The veteran received a VA examination in February 2004.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
50
60
LEFT
35
30
45
55
60

The puretone threshold average is 45 on the right and 47.5 on 
the left.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and 100 percent in 
the left ear.  These audiologic results produce a numeric 
designation of I for the right ear and I for the left ear.  
When these numeric designations are applied to the rating 
criteria, the result is a zero percent rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2007).  

The veteran received a VA examination in June 2004.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
45
45
LEFT
30
25
35
45
40

The puretone threshold average is 45 on the right and 43 on 
the left.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 92 percent in the 
left ear.  These audiologic results produce a numeric 
designation of I for the right ear and I for the left ear.  
When these numeric designations are applied to the rating 
criteria, the result is a zero percent rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2007).  

The veteran received a VA examination in April 2007.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
70
80
LEFT
40
40
45
55
70

The puretone threshold average is 60 on the right and 52.5 on 
the left.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and 88 percent in the 
left ear.  These audiologic results produce a numeric 
designation of III for the right ear and II for the left ear.  
When these numeric designations are applied to the rating 
criteria, the result is a zero percent rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2007).  The examiner 
noted that the veteran had subjective complaints of 
difficulty hearing and understanding conversations.

While the veteran may feel that his hearing merits a higher 
evaluation, the findings of the trained medical professionals 
using calibrated testing equipment provide the most probative 
evidence as to the extent of his hearing loss.  The medical 
personnel use the testing equipment under the controlled 
conditions of a soundproof booth and while the veteran, as a 
lay witness, may feel that there should be other testing 
procedures, the Board defers to the medical professionals in 
determining how to do medical tests.  Moreover, the rating 
schedule is geared to this sort of testing procedure.  
Applying the recent test results to the rating criteria, it 
is noted that the veteran's hearing loss does not warrant a 
compensable rating.  There is no competent medical evidence 
that the veteran has met the criteria for a higher 
evaluation.  The audiometric test results provide a 
preponderance of evidence and that preponderance is against a 
higher rating.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  See 38 U.S.C.A. § 
5107(b).

The Board also notes that the veteran and his representative, 
in a hearing before the undersigned, raised the issue of the 
appropriateness of audiometric testing in a sound controlled 
room.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 
(2007), the Court held that audiometric testing in sound 
controlled rooms are adequate testing grounds for rating 
purposes.  In addition, the Board finds that the most recent 
(2007) VA examination is adequate for rating purposes.  The 
examiner noted that the veteran experienced hearing 
difficulty, and conducted an authorized audiometric test, 
noting that the veteran had moderate to moderately severe 
hearing loss.  Because the examiner elicited information from 
the veteran concerning the functional effects of his 
disability, compliance with all applicable regulatory 
provisions was accomplished.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  The veteran has offered no expert medical evidence 
demonstrating that an audiometry test conducted in a sound-
controlled room produces inaccurate, misleading, or 
clinically unacceptable test results; nor has he offered any 
expert medical evidence demonstrating that an alternative 
testing method exists and that such method is in use by the 
general medical community.  The veteran has simply offered 
his own unsubstantiated lay opinion as to the impropriety of 
this testing method.  No additional action in this regard is 
warranted.  See Martinak, supra.  (Even if an audiologist's 
description of the functional effects of the veteran's 
hearing disability was somehow defective, the veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.)

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
bilateral hearing loss, which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  

IV.  Duty to Notify and Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim; that VA will seek to provide; that the claimant is 
expected to provide; and must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in December 2002 for the claim 
of depression and in March 2003 for the claim of hearing 
loss, prior to the initial adjudication of the claims.  The 
letters notified the veteran of what information and evidence 
must be submitted to substantiate the claims for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claims to 
the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West, 2002) and 
38 C.F.R. § 3.159(b) (2007).

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claims for 
service connection.  22 Vet. App. 37 (2007). 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
and (5), he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
in a March 2007 letter.

Notwithstanding the belated Dingess notice, the Board finds 
that because a preponderance of the evidence is against the 
claim, questions as to the appropriate effective date to be 
assigned are rendered moot.  The veteran has not been 
prejudiced in this regard.

The Board finds that the duty to assist has been met.  The 
veteran's service treatment records, VA treatment records and 
VA examinations are associated with the claims file.  The 
veteran was afforded VA examinations in April and May 2007 to 
evaluate the severity of the service-connected disabilities.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
depression from November 27, 2002 through October 15, 2003, 
is denied. 

Entitlement to an initial rating in excess of 30 percent for 
depression from December 1, 2003 is denied.

Entitlement to an initial compensable rating for hearing loss 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


